Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Amend the claims as follows:
	Cancel claims 9 and 10.
	Regarding claims 5 and 6, change the status identifier from “Withdrawn” to “Previously Presented”.

3.	In view of the cancellation of claims 3 and 4, the Election of Species Requirement has been withdrawn.  In view of Applicants’ election of Group 1 without traverse, claims 9 and 10, drawn to a nonelected invention, have been cancelled.

4.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765